Citation Nr: 0621957	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a headaches disorder, 
including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1989 to August 
1992.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1997 decision by 
the RO which, in part, denied service connection for vascular 
headaches, including as due to an undiagnosed illness.  The 
Board remanded the appeal in February 2001.  

In February 2003, the Board denied, in part, service 
connection for vascular headaches, including as due to an 
undiagnosed illness.  In December 2003, the Board vacated the 
February 2003 decision, and readjudicated and denied the 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
September 2004, the Court granted a joint motion to vacate 
and remand, in part, the December 2003 Board decision 
regarding the claim of service connection for headaches.  The 
Board remanded the appeal to the RO for additional 
development in March 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The veteran has been diagnosed with vascular, migraine, 
and tension type headaches which are attributable to 
diagnosed illnesses.  

4.  A chronic headache disorder was not present in service or 
until many years thereafter, and there is no competent 
evidence that any current headaches are causally or 
etiologically related to, or aggravated by a service-
connected disability.  




CONCLUSION OF LAW

A headache disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service, and it 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, VA has fully satisfied the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the veteran was not notified of VA's duty to assist 
under the VCAA of 2000 prior to initial adjudication of his 
claim in December 1997, this was not prejudicial to him, 
since he was subsequently provided adequate notice, the claim 
was readjudicated, and supplemental statements of the case 
were promulgated in June, September, and October 2002.  While 
the December 2003 Board decision was subsequently vacated by 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the underlying basis for the 
joint motion was that the Board did not consider the claim as 
being secondary to a service-connected disability.  In 
conjunction with the March 2005 Board remand, the veteran and 
his attorney were afforded an opportunity to provide 
additional evidence and argument on the matter.  

The veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  
There is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  The veteran was 
also afforded a VA examination for the express purpose of 
determining the nature and etiology of his headaches.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
headache disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006.  (see 
66 Fed. Reg. 56,614 (November 9, 2001)).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the veteran's Persian 
Gulf War undiagnosed illness claim under the revised criteria 
as well.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Headache Disorder

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's headache disorder has 
been attributed to vascular, migraine, and tension type 
headaches, there is no legal entitlement to consideration 
under the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for a 
headache disorder due to an undiagnosed illness must fail.  
The veteran's symptoms have not been attributed by examiners 
to an undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome.  On 
the contrary, the examiners who have opined on the nature of 
the veteran's headaches have attributed them to specific, 
identifiable disability.  Moreover, the VA Secretary has not, 
to date, determined that migraine or tension headaches 
warrant a presumption of service connection.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim of service connection 
for a headache disorder due to an undiagnosed illness must be 
denied as a matter of law.  

Considering the claim on a direct basis, the Board finds that 
there is no medical evidence of treatment for a chronic 
headache disorder in service or until many years after 
discharge from service.  The service medical records showed a 
single complaint of headaches associated with a stomach flu 
in January 1990.  The assessment was possible stomach virus.  
While the records showed that the veteran was seen on 
numerous occasions prior to and after January 1990, he made 
no mention of any headache problems.  Although the veteran 
now asserts that he had chronic headaches since basic 
training in 1989, he specifically denied any such problems on 
his separation examination in May 1992, and no pertinent 
headache complaints or abnormalities were noted on 
examination at that time.  Similarly, the veteran made no 
mention of any headache problems on his initial claim for VA 
compensation benefits in August 1992, or when examined by VA 
in November 1992.  

Unidentified private progress notes received from the veteran 
in August 2002, showed that he was seen for various maladies, 
including low back pain, headaches, and other symptoms 
associated with syncope on numerous occasions from 1995 to 
2002.  In August 1997, the veteran suffered a laceration to 
his scalp after falling some six feet from a scaffolding, and 
was treated for headaches, and neck, back, and shoulder pain.  
(See September 10, 1997 letter from Dr. R. L. Pomajzl).  
Since 1997, the evidence of record shows that the veteran has 
been seen for headaches on numerous occasions.  A letter from 
a private neurologist in February 2000, indicated that the 
veteran had been referred by Dr. Pomajzl for evaluation of 
his headaches.  The veteran reported a history of headaches 
over the years, but said they had become much more severe and 
frequent since his head injury in 1997.  Dr. Edwards offered 
a diagnosis of mixed type headaches including analgesic 
overuse, and probable tension and basilar migraine type 
headaches.  (See February 14, 2000 letter from Dr. L. L. 
Edwards).  

In a letter dated in October 2002, Dr. Edwards indicated that 
she had reviewed medical records provided by the veteran and 
found only one reference to headaches which were associated 
with flu type symptoms in 1990.  She noted that the veteran 
reported syncope episodes as a teenager which continued while 
he was in Kuwait, and that they had become much more frequent 
and severe.  She opined, in essence, that while his headaches 
and syncope clearly predated service, by the veteran's 
history, they were aggravated by service.  The Court has held 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In November 2005, the veteran was afforded a VA neurological 
examination to determine the nature and etiology of his 
headaches.  The examiner indicated that the claims file was 
reviewed and included a description of the veteran's history 
of headaches.  The examiner stated that he could not offer an 
opinion as to whether the veteran's headaches were related to 
his back problems without resorting to speculation.  He also 
opined that it would be impossible to determine what, if any, 
increased (headache) symptoms might be caused by his service-
connected back disabilities.  

In this case, there is no competent medical evidence 
attributing the veteran's headaches to service or any 
incident therein.  While the veteran believes that his 
headaches were related to service, including cause by his 
service in the Persian Gulf, he has not provided any 
competent evidence to support his allegations.  The veteran's 
opinion that is headaches are related to service has no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a medical diagnosis (and 
a nexus to service).  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Here, the only 
favorable evidence that relates any current headaches to 
military service consists of two medical reports which are 
based entirely on the veteran's self-described history of 
chronic headaches in service; a fact which is contradicted by 
the objective evidence of record.  The Board is not bound to 
accept a diagnosis based solely on an unsubstantiated history 
as provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991).  

While the veteran contends that he believes some of his 
service medical records are missing, the Board finds no merit 
to this assertion.  The claims file includes the veteran's 
entrance and separation examinations as well as numerous 
progress notes showing treatment for various maladies, 
including such minor problems as constipation, from August 
1989 to May 1992.  Conspicuously absent are any records 
showing complaints, treatment, or a diagnosis referable to 
any chronic headache disorder.  

The Board also notes that the record also contains 
inconsistent statements concerning the onset of the veteran's 
headaches.  For example, on VA psychiatric examination in 
October 1997, he reported the onset of headaches while he was 
in Germany.  However, a private medical report dated the day 
after the VA examination, indicated that he reported his 
headaches began in basic training.  (See Dr. Weber letter 
dated October 2, 1997).  In a statement received in September 
1992, the veteran reported that he had some headaches in 
Germany, but that he had had severe migraine headaches since 
he had to qualify on a M-60 machine gun in 1990.  Although 
the veteran claims to have had chronic and severe headaches 
since basic training or at least since 1990, he has not 
offered any explanation as to why he specifically denied any 
history of headaches at the time of his separation 
examination in May 1992, or why he failed to report any 
headache problems on his original claim for VA compensation 
benefits in August 1992, or when examined by VA in November 
1992.  

In any event, there is no evidence of any complaints, 
treatment, or diagnosis of a chronic headache disorder in 
service or until several years after discharge from service.  
Inasmuch as there is no evidence of a chronic headache 
disorder in service or until many years after service, and no 
competent evidence has been presented to show a causal 
connection between any current headache disorder and a 
service-connected disability, the Board finds no basis for a 
favorable decision on the veteran's claim.  Accordingly, 
service connection for a headache disorder is denied.  


ORDER

Service connection for a headache disorder, to include due to 
an undiagnosed illness, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


